Title: From John Adams to William Rotch, 13 April 1815
From: Adams, John
To: Rotch, William



Sir
Quincy April 13. 1815.

Having very cogent motives to collect Information relative to our New England Fisheries, a Friend has kindly referred me to you as you will see by the inclosed Papers which I pray you to return to me, by the Post.—Any information you will be so good as to convey to me by the Stage or Post relative to any of our Fisheries in Whales Cod Salmon Seals Macceral or any other species especially on the Coasts of Labradore, in the Strights of Bell Isle, in the Gulph of St Laurence or the Coasts of Nova Scotia & & & will be gratefully received and duly acknowledged / by Sir your Friend

John Adams—